Citation Nr: 1735023	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and anxiety disorder with social phobia effective February 26, 2010.

2.  Entitlement to an effective date prior to February 26, 2010 for the grant of entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 2002 to December 2005 and from October 2007 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Veteran had a hearing before a Decision Review Officer (DRO) in December 2011. 

In February 2015, the Board denied entitlement to an evaluation in excess of 30 percent from October 8, 2008 to February 26, 2010, granted a 70 percent rating from February 26, 2010, and remanded the issue of entitlement to a rating in excess of 70 percent for PTSD and anxiety disorder with social phobia effective February 26, 2010 for additional development.  It noted that the issue of entitlement to an earlier effective date for the grant of TDIU was inextricably intertwined with that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

In an April 2010 statement, the Veteran reported that he was receiving treatment for his service-connected PTSD and anxiety disorder with social phobia at the Babylon Vet Center.  However, records of such treatment have not been associated with the claims file.  Although the RO obtained the Veteran's VA treatment records, Vet Center records are kept separately from regular VA medical records and must be requested from the specific facility accompanied by a signed authorization.  As these records are pertinent to the Veteran's claim on appeal, the Board finds that a remand is necessary to obtain the Veteran's treatment records from the Babylon Vet Center.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as necessary, the AOJ must attempt to obtain all records of treatment from the Vet Center in Babylon, New York, dated from approximately 2010 until the present.  All attempts to secure this evidence must be documented in the claims file.  

Obtain and associate with the claims file the Veteran's updated VA treatment records from the Manila and Northport VA Medical Centers (VAMC).

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  After completing the above, and any other development deemed warranted, the claims for entitlement to a rating in excess of 70 percent for PTSD and anxiety disorder with social phobia effective February 26, 2010 and an earlier effective date for the grant of TDIU must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


